Aulisi, J. (dissenting) :
I cannot agree with the majority and vote to reverse and grant a new trial. When the record is viewed as a whole, there appears to be a violation of fundamental fairness in this ease which in the interests of justice calls for a new trial. Of the many allegations of error advanced by defendant, the one attacking the trial court’s holding that certain oral admissions and a written statement were voluntary — after a Huntley hearing which for various *865reasons lasted four months — is the principal issue. Whether a confession is obtained by coercion or improper inducement can be determined only by an examination of all of the attendant circumstances and the court must inquire if the confession was obtained under a totality of circumstances evidencing an involuntary admission of guilt (see Haynes v. Washington, 373 U. S. 503). While it is true that prolonged detention in and of itself may not be enough to brand a confession involuntary, it is, however, a circumstance which must be considered together with any other if the delay is for no apparent reason other than that the police needed the confession (see People v. Elmore, 277 N. Y. 397; People v. Spano, 4 N Y 2d 256). In Blackburn v. State of Alabama (361 U. S. 199, 206) the Supreme Court stressed that the modern practice of in-custody interrogation is psychologically rather than physically oriented. “ Since Chambers v. Florida, 309 U. S. 277, this Court has recognized that coercion can be mental as well as physical, and that the blood of the accused is not the only hallmark of an unconstitutional inquisition.” Although this ease is not governed by Miranda v. Arizona (384 U. S. 436) because Miranda is not retroactive (People v. McQueen, 18 N Y 2d 337) waiver and its proof existed before Miranda, and the court in that case said at page 476: “ Whatever the testimony of the authorities as to waiver off rights by an accused, the fact of lengthy interrogation or incommunicado incarceration before a statement is made is strong evidence that the accused did not validly waive his rights. In these circumstances the fact that the individual eventually made a statement is consistent with the conclusion that the compelling influence of the interrogation finally forced him to do so. It is inconsistent with any notion of a voluntary relinquishment of the privilege.” The defendant need not have been advised of his right to counsel before arraignment (People v. Gunner, 15 N Y 2d 226) and, of course, right to counsel can be waived (People v. Bodie, 16 N Y 2d 275). But if, after investigation focused upon him as a suspect, the defendant’s request for counsel is denied, then his inculpatory statements are inadmissible (Escobedo v. Illinois, 378 U. S. 478; People v. Donovan, 13 N Y 2d 148). According to the police testimony here, Burns was first advised of his right to counsel about 4:30 A.M., May 11, although he had been a suspect at least since 10:00 P.M., May 10, when the lie-detector test was over. We must keep in mind that he had been questioned, although briefly, on May 8 and May 9. While under the Gunner rule (supra) failure to advise does not invalidate the confession, it may be considered a factor going to the voluntariness where there is prolonged detention. In Davis v. North Carolina (384 U. S. 737, 740-741) the court noted that although the legal effect of Miranda (supra) could not retroactively be applied, the failure fully to advise of the right to counsel at the outset of interrogation “is a significant factor in considering the voluntariness of statements later made. * * * Thus, the fact Davis was never effectively advised of his rights gives added weight to the other circumstances described below which made his confessions involuntary.” In the light of the above well-established principles, it is my opinion that the voluntariness of defendant’s statement was not proven beyond a reasonable doubt where, as here, the defendant had had no sleep and very little food for nearly 30 hours prior to the signing of the statement; had been in the hands of the police for 18% hours and subjected to almost constant interrogation by a team of trained police investigators; had been subjected to a lie-detector test; was taken to the burial spot; was taken to the residence of the decedent in Montieello where the crime was committed; and then was returned to the State Police barracks where further interrogation took place. There is a noticeable failure of recollection by the prosecution witnesses concerning some happenings prior to the defendant’s arraignment. They (Scherpf and Yank) do not deny that defendant asked for a lawyer *866nor is there a denial that the District Attorney said to defendant “ There are some statements in that statement that you signed that are not true and I’m going to give you five minutes to change them or else I’m not going to do anything for you, I can’t help you and I’m not going to play with you any longer”. Neither is there a refutation- that access to Burns was denied his wife and father-in-law. There is no explanation for the delay in arraignment. Defendant was placed under formal arrest at 4:30 a.m., May 11. Although the police took him to Monticello at about 8:30 a.m., four hours after his arrest, he was returned to the barracks 12 miles away and not brought back to Monticello for arraignment until 2:30 p.m. In my view the police were guilty of violating the positive command of our Legislature to arraign without unreasonable delay a person taken into custody (Code Crim. Pro., § 165). I have no serious quarrel with the majority as to the other points raised by the defendant. Yet, when they are considered in toto they do not indicate an air of courtroom fairness and impartiality. It cannot be overemphasized that our legal system is concerned as much with the integrity of the judicial process as with the issue of guilt or innocence.